         Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 1 of 9



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    SECURITIES AND EXCHANGE
    COMMISSION,

                      Plaintiff,
                                                20 Civ. 10658 (LAP)
               -against-
                                                        ORDER
    KEITH BERMAN and
    DECISION DIAGNOSTICS CORP.,

                      Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is the motion of the United States of America

(the “Government”),1 on consent of Defendants Keith Berman and

Decision Diagnostics Corp. (“DECN” or “Company”), seeking to (i)

intervene in this case pursuant to Rule 24 of the Federal Rules of

Civil Procedure, and (ii) stay all discovery in this case until

the conclusion of Mr. Berman’s parallel criminal case, United

States v. Keith Berman, 20-cr-00278-TNM (D.D.C.) (the “Criminal

Case”).2      Plaintiff,    the    Securities   and    Exchange   Commission

(“SEC”), takes no position on the Government’s motions to intervene

and for a stay.

        For the reasons stated below, the Government’s motion is

GRANTED.



1 (See Notice of Motion, dated Mar. 1, 2021           [dkt. no. 16];
Memorandum of Law in Support of Application           to Intervene and for
a Stay of Discovery (“Mot.”), dated Mar. 1,           2021 [dkt. no. 17].)
2 The instant case is referred to herein as           the “Civil Action.”


                                      1
        Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 2 of 9



  I.     Background

       As set out in the Complaint, the SEC alleges that Mr. Berman

and DECN made materially false and misleading public statements

about the Company’s purported development of a technology that

could accurately test for Coronavirus and provide results in less

than a minute.     (Compl., dated Dec. 17, 2020 [dkt. no. 1], ¶¶ 1-

4.)    Specifically, the Complaint alleges that DECN and Berman’s

fraudulent statements led to surges in the price and trading volume

of DECN.   (See id.)   The Complaint also alleges that the Defendants

directly or indirectly violated Section 10(b) of the Securities

Exchange Act of 1934 and Rule 10b-5 promulgated thereunder.             (See

id.)

       In a parallel criminal proceeding, a grand jury indicted Mr.

Berman in the United States District Court for the District of

Columbia on December 15, 2020.           (Mot. at 2.)     The Superseding

Indictment alleges the same scheme set out in the Complaint and

charges Mr. Berman with securities fraud and the making of a false

statement to the SEC.     (Id.; see generally Superseding Indictment,

dated May 11, 2021 [dkt. no. 19 in United States v. Keith Berman,

20-cr-00278-TNM (D.D.C.)].)




                                     2
      Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 3 of 9



     Legal Standard

       a. Intervention

     Under Rule 24(a) of the Federal Rules of Civil Procedure, a

party may intervene as of right in an action when he “claims an

interest relating to the property or transaction that is the

subject of the action, and is so situated that disposing of the

action may as a practical matter impair or impede the movant's

ability    to   protect   its   interest,    unless   existing    parties

adequately represent that interest.”        Fed. R. Civ. P. 24(a)(2).

     Rule 24(b) alternatively permits permissive intervention when

an applicant “has a claim or defense that shares with the main

action a common question of law or fact.”       Fed. R. Civ. P. 24(b).

Permissive intervention under Rule 24(b) is committed to the broad

discretion of the Court.    See AT&T Corp. v. Sprint Corp., 407 F.3d

560, 561 (2d Cir. 2005) (recognizing “the broad discretion of the

district court when considering permissive intervention”); H.L.

Hayden Co. of N.Y., Inc. v. Siemens Med. Sys., Inc., 797 F.2d 85,

89 (2d Cir. 1986) (“The district court's discretion under Rule

24(b)(2) is very broad.”). In exercising its discretion, the Court

is required by rule to “consider whether the intervention will

unduly delay or prejudice the adjudication of the original parties’

rights.”   Fed. R. Civ. P. 24(b)(3); see also Calderon v. Clearview

AI, Inc., 2020 WL 2792979, at *7 (S.D.N.Y. May 29, 2020) (“[T]he

court's primary consideration is whether intervention will unduly


                                   3
       Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 4 of 9



delay or prejudice the adjudication of the rights of the parties

whose lawsuits are being ‘invaded.’”).

        b. Stay of Discovery

      A court may stay a case where the interests of justice so

require.     Kashi v. Gratsos, 790 F.2d 1050, 1057 (2d Cir. 1986).

“While staying a civil case is an extraordinary remedy, courts

will not hesitate to grant a stay when the interests of justice

seem to require it.”            SEC v. Carroll, No. 19 CIV. 7199 (AT), 2020

WL   1272287,    at       *2   (S.D.N.Y.   Mar.   17,   2020)     (quoting   SEC    v.

LaGuardia, 435 F. Supp. 3d 616, 621 (S.D.N.Y. 2020).

      In determining whether a civil case should be stayed pending

resolution      of    a    criminal   matter,     courts   have    considered      the

following factors:

      1) the extent to which the issues in the criminal case
      overlap with those presented in the civil case; 2) the
      status of the case, including whether the defendants
      have been indicted; 3) the private interests of the
      plaintiffs in proceeding expeditiously weighed against
      the prejudice to plaintiffs caused by the delay; 4) the
      private interests of and burden on the defendants; 5)
      the interests of the courts; and 6) the public interest.


Louis Vuitton Malletier S.A. v. LY USA, Inc., 676 F.3d 83, 99 (2d

Cir. 2012).          The party seeking the stay bears the burden as to

each of these factors.            Id. at 97.




                                           4
           Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 5 of 9



     II.    Discussion

            a. Intervention

       The Government contends that its application satisfies Rule

24(a)’s standards for intervention as of right and, alternatively,

for permissive intervention under Rule 24(b).              (Mot. at 3-4.)     The

Defendants have consented to the Government’s intervention, and

the SEC takes no position on the Government’s ability to intervene.

       “In order to intervene under Rule 24(a)(2) an applicant must

(1) file timely, (2) demonstrate an interest in the action, (3)

show an impairment of that interest arising from an unfavorable

disposition, and (4) have an interest not otherwise adequately

protected.”       United States v. New York, 820 F.2d 554, 556 (2d Cir.

1987).

       The Court finds that the Government has met the criteria to

intervene as of right under Rule 24(a)(2).             As to (1), the Court

finds that the motion, filed less than three months after the

Defendants were served with the complaint, is timely.              Defendants’

time to respond to the complaint has been adjourned sine die, and

discovery has not yet commenced.            As to (2), “the government has

‘a    discernible     interest    in   intervening    in   order   to   prevent

discovery in the civil case from being used to circumvent the more

limited scope of discovery in the criminal matter.’”                       SEC v.

Shkreli, No. 15 Civ. 7175 (KAM), 2016 WL 1122029, at *2 (E.D.N.Y.

Mar. 22, 2016) (quoting SEC v. Chestman, 861 F.2d 49, 50 (2d Cir.


                                        5
      Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 6 of 9



1988)).   As to (3), the Government has shown that, absent a stay,

the civil case could impair or impede the Government’s ability to

protect its interests “in limiting the defendants to the discovery

available under the Federal Rules of Criminal Procedure.”             Id.

The Civil Action and the Criminal Case arise from the same alleged

scheme to defraud investors.       Holding a civil trial before the

Criminal Case would raise the probability that there will be two

parallel proceedings covering the same fraudulent acts, as well as

presenting the specter that witnesses will have to testify twice.

As to (4), the parties to this civil litigation do not represent

the Government’s interests with respect to the investigation and

enforcement of federal criminal statutes. See Bureerong v. Uvawas,

167 F.R.D. 83, 86 (C.D. Cal. 1996).

     Alternatively, the Court finds that the Government’s motion

has met the requirements for permissive intervention under Rule

24(b) in light of the questions of law and fact that are common to

the civil and criminal cases against Mr. Berman.        See Fed. R. Civ.

P. 24(b)(2).     “It is well-established that the United States

Attorney may intervene in a federal civil action to seek a stay of

discovery when there is a parallel criminal proceeding, which is

anticipated or already underway, that involves common questions of

law or fact.”   SEC v. Downe, No. 92 CIV. 4092 (PKL), 1993 WL 22126,

at *11 (S.D.N.Y. Jan. 26, 1993) (citing Chestman, 861 F.2d at 50).

Moreover, the Court finds that intervention would not “prejudice


                                   6
      Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 7 of 9



the adjudication of the original parties’ rights,” see Fed. R.

Civ. P. 24(b)(3), given that Mr. Berman has consented to, and the

SEC does not oppose, the Government’s motion.         Intervention thus

is permissible under Fed. R. Civ. P. 24.          See Carroll, 2020 WL

1272287, at *2 (“Given the overlapping issues in the civil and

criminal cases, and the lack of opposition by the parties, the

Court concludes intervention is appropriate.”).

     Accordingly, the Court grants the branch of the Government’s

motion seeking intervention in this action.

       b. Stay of Discovery

     Per the factors identified in Louis Vuitton Malletier S.A. v.

LY USA, Inc., 676 F.3d 83, 99 (2d Cir. 2012), the Court finds that

a stay of discovery also is appropriate.

     First, there is substantial overlap here with the matters in

the Criminal Case, as both cases arise from the exact same alleged

scheme to defraud investors by allegedly falsely claiming DECN had

developed a break-through test to detect COVID-19.        Because “[t]he

strongest case for granting a stay is where a party under criminal

indictment is required to defend a civil proceeding involving the

same matter,” this factor weighs strongly in favor of granting the

Government’s requested stay.     Volmar Distribs., Inc. v. N.Y. Post

Co., 152 F.R.D. 36, 39 (S.D.N.Y. 1993).

     Second, Mr. Berman has been indicted, and the trial in the

Criminal Case is scheduled to begin on July 12, 2021, a fact that


                                   7
         Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 8 of 9



supports a stay.         See Carroll, 2020 WL 1272287, at *4 (citing

Shkreli, 2016 WL 1122029, at *5 (“[T]he strongest argument for

granting a stay is where a party is under criminal indictment.”);

In re Par Pharm, Inc. Sec. Litig., 133 F.R.D. 12, 13 (S.D.N.Y.

1990) (“The weight of authority in this Circuit indicates that

courts will stay a civil proceeding when the criminal investigation

has ripened into an indictment.”)).

      Third,    although       the    SEC    has     an    interest         in   proceeding

expeditiously in this civil case, the SEC has not objected to the

requested stay, and no prejudice will result from the requested

stay.

      Fourth,    given    that       Mr.    Berman    and       DECN       consent   to    the

Government’s motion, the Court finds that the private interests of

Defendants weigh in favor of granting the stay.

      Fifth, a stay of discovery would promote the Court’s interest

in judicial efficiency because the outcome of the Criminal Case

could directly affect the scope and result of the civil proceeding.

See SEC v. Contorinis, No. 09 Civ. 1043 (RJS), 2012 WL 512626, at

*3   (S.D.N.Y.    Feb.    3,    2012)       (“Courts       in       this    district      have

consistently found that a defendant convicted of securities fraud

in   a    criminal      proceeding          is     collaterally            estopped       from

relitigating      the    underlying          facts        in    a     subsequent       civil

proceeding.”).




                                            8
         Case 1:20-cv-10658-LAP Document 18 Filed 06/08/21 Page 9 of 9



     Sixth, the Court finds that the the public’s “weighty public

interest in the prosecution of the criminal matter” weighs in favor

of granting a stay, especially in light of the “risks [to] the

integrity of the criminal proceedings” by allowing discovery in

this action before the conclusion of the criminal case.                     See

Carroll, 2020 WL 1272287, at *5.

     Accordingly, the Government’s request for a stay of all

discovery in this civil case against Mr. Berman is granted until

the conclusion of Mr. Berman’s Criminal Case.

  III. Conclusion

     For the reasons stated above, the Government’s motion to

intervene    (dkt.   no.   16)   is   GRANTED,   and   its   motion   to   stay

discovery in this case as to Mr. Berman and DECN (dkt. no. 16) is

GRANTED.

     The Clerk of Court shall stay this action as to Defendants

Keith Berman and DECN.        The Government shall notify the Court by

letter no later than August 2, 2021 as to the status of Mr. Berman’s

criminal case and shall provide an update by letter every 120 days

thereafter. The Government further shall notify the Court promptly

when Mr. Berman’s criminal case is resolved.

SO ORDERED.

Dated:       New York, New York
             June 8, 2021
                                           ____________________________
                                           LORETTA A. PRESKA
                                           Senior United States District Judge


                                       9
